            Case 1:19-cv-00094-LY Document 1 Filed 02/06/19 Page 1 of 4



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

PRECISION BIOLOGICS, LLC                           §
                                                   §
VS.                                                §   CIVIL ACTION NO. ____________
                                                                          1:19-cv-94
                                                   §
3 HERITAGE HOLDINGS, LLC                           §

                             PLAINTIFF'S ORIGINAL COMPLAINT

                                              A. Parties

       1.         Precision Biologics, LLC, (here in after referred to as “Plaintiff”) is a limited

liability company organized under the laws of the state of Texas and has its principal place of

business in Texas.

       2.         3 Heritage Holdings, LLC, (here in after referred to as “Defendant”) is a limited

liability company organized under the laws of the state of Oklahoma and may be served with

citation through its Registered Agent, Corporation Service Company, 10300 Greenbriar Place,

Oklahoma City, OK 730159-7653.

                                           B. Jurisdiction

       3.         The Court has jurisdiction over the lawsuit under 28 U.S.C. § 1332(a)(1) because

Plaintiff and Defendant are citizens of different U.S. states, and the amount in controversy

exceeds $75,000, excluding interest and costs.
              0




                                              C. Venue

       4.         Venue is proper in this district under 28 U.S.C. § 1391(b)(2) because a

substantial part of the events or omissions giving rise to this claim occurred in this district.
             Case 1:19-cv-00094-LY Document 1 Filed 02/06/19 Page 2 of 4



                                     D. Conditions Precedent

       5.        All conditions precedent to Plaintiff's claim for relief have been performed or

have occurred.

                                               E. Facts

       6.        Plaintiff entered into a Product and Consignment Agreement (the "Agreement")

with Defendant on January 7, 2018. Pursuant to the Agreement, Plaintiff provided

administrative, sales and marketing services from January 2018 through December 2018 and

sent invoices for those services. Defendant has refused to fully and accurately compensate the

Plaintiff for the work performed under the contract.

                                       F. Breach of Contract

       7.        Plaintiffs re-alleges paragraphs 1 through 6 of this Complaint.

       8.        The Agreement constitutes a valid and binding contractual agreement between

Defendant and Plaintiff.

       9.        Defendant has materially breached the Agreement by failing to, among other

things, compensate Plaintiff for its work. Plaintiff has been damaged as a direct and proximate

cause of Defendant’s breach.

                                    G. Second Claim for Relief

       10.       9. Plaintiffs re-alleges paragraphs 1 through 9 of this Complaint.

       11.       Defendant knowingly made the following false statements of Plaintiff, with the

intent to deceive Plaintiff into entering into the Agreement:

       12.       That Plaintiff performed all of their lab services on-sight;

       13.       That Defendant would be transparent in their dealings with Plaintiff and would

provide a portal through which Plaintiff could track the specimens and billing.

       14.       Defendant knowingly made the false statements with the intent to deceive

                                                   2
              Case 1:19-cv-00094-LY Document 1 Filed 02/06/19 Page 3 of 4



Plaintiff regarding revenue owed to Plaintiff under the Agreement.

       15.      Pleading further, the Plaintiff alleges that the monthly commission reports

provided by Defendant to Plaintiff were false and manipulated by Defendant to create expenses

above the actual costs of goods sold.

       16.      Plaintiff was deceived by Defendant’s false statements and omissions.

       17.      Plaintiff’s reliance on the omissions and misrepresentations of Defendant was

reasonable.

       18.      Plaintiff exercised ordinary care for their own welfare.

       19.      As a proximate cause of Defendant’s fraudulent acts, Plaintiff has been

damaged.

       20.      In addition, Plaintiff is entitled to punitive damages for Defendant’s fraud as

Defendant’s actions were in bad faith, fraudulent, malicious, willful, wanton, wrongful and

reckless.

                                     H. Unjust Enrichment

       21.      Plaintiff re-alleges paragraphs 1 through 21 of this Complaint.

       22.      Defendant has been unjustly enriched by its actions as alleged herein, which

have conferred a benefit upon the Defendant and were the proximate cause of injury to Plaintiff.

                                           I. Damages

       23.      As a direct and proximate result of Defendant’s breach, Plaintiff suffered

damages to include, but not limited to, lost revenue, lost profit, loss valuation of business, and

damage to business reputation and good will.

       24.      Plaintiff damages are at least $5,200,000, for which amount it now sues.

                                        J. Attorney Fees

       25.      As a result of Defendant’s breach, Plaintiff retained the undersigned attorneys

                                                  3
             Case 1:19-cv-00094-LY Document 1 Filed 02/06/19 Page 4 of 4



and seeks reimbursement for its reasonable attorney fees, as authorized by Texas Civil Practice

& Remedies Code Chapter 38 because this is a suit for breach of a written contract.

                                         K. Jury Demand

       26.     Plaintiff requests a trial by jury.

                                             L. Prayer

For these reasons, Plaintiff asks for judgment against Defendant for the following:

       1.      Actual damages.

       2.      Prejudgment and postjudgment interest.

       3.      Court costs.

       4.      Attorney fees.

       5.      All other relief to which Plaintiff is entitled.


                                                Respectfully submitted,

                                                SHAW COWART, LLP


                                                /s/ Ethan L. Shaw
                                                ETHAN L. SHAW
                                                Texas Bar No. 18140480
                                                elshaw@shawcowart.com
                                                1609 Shoal Creek Blvd., Ste. 100
                                                Austin, Texas 78701
                                                 (512) 499-8900 telephone
                                                 (512) 320-8906 facsimile

                                                ATTORNEY FOR PLAINTIFF




                                                     4
